Case 18-30777-hdh11 Doc 1296 Filed 12/17/18                         Entered 12/17/18 14:04:42             Page 1 of 7



     Andrew Zollinger, State Bar No. 24063944                    Thomas R. Califano (admitted pro hac vice)
     andrew.zollinger@dlapiper.com                               Dienna Corrado (admitted pro hac vice)
     DLA Piper LLP (US)                                          thomas.califano@dlapiper.com
     1717 Main Street, Suite 4600                                dienna.corrado@dlapiper.com
     Dallas, Texas 75201-4629                                    DLA Piper LLP (US)
     Telephone: (214) 743-4500                                   1251 Avenue of the Americas
     Facsimile: (214) 743-4545                                   New York, New York 10020-1104
                                                                 Telephone: (212) 335-4500
                                                                 Facsimile: (212) 335-4501
     Counsel for the Debtors
                                                                 Daniel M. Simon (admitted pro hac vice)
                                                                 daniel.simon@dlapiper.com
                                                                 DLA Piper LLP (US)
                                                                 One Atlantic Center
                                                                 1201 West Peachtree Street, Suite 2800
                                                                 Atlanta, Georgia 30309
                                                                 Telephone: (404) 736-7800
                                                                 Facsimile: (404) 682-7800

                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

In re:                                                       §      Chapter 11
                                                             §
4 West Holdings, Inc. et al.,1                               §      Case No. 18-30777 (HDH)
                                                             §
                  Debtors.                                   §      (Jointly Administration)


                     NOTICE OF AGENDA OF MATTERS SCHEDULED FOR
                     HEARING ON DECEMBER 18, 2018 AT 1:30 P.M. (CDT)2

 MATTER GOING FORWARD

       1. Debtors’ Motion for Entry of an Order (I) Approving Debtors’ Entry into Transition
          Services Agreement with Health Care Navigator, LLC, (II) Authorizing Payments
          Thereunder, and (III) Granting Related Relief [Docket No. 1241].

           Related Documents: None.




 1
           A list of the Debtors in these Chapter 11 Cases, along with the last four digits of each Debtor’s federal tax
 identification number, is attached hereto as Exhibit A.
 2
          Hearing may be continued as the Bankruptcy Court may determine and announced at the hearing without
 further notice to the parties.


 EAST\163224261                                          1
Case 18-30777-hdh11 Doc 1296 Filed 12/17/18            Entered 12/17/18 14:04:42       Page 2 of 7



         Responses Received: None.

         Status: This matter will be going forward.

 MATTERS NOT GOING FORWARD

     2. Motion of Debtors for Entry of an Order Pursuant to Bankruptcy Code Sections 105(a) and
        362(a) Extending the Automatic Stay to Certain Non-Debtors [Docket No. 273].

         Related Documents:

         a)       Agreed Order on the Motion of the Debtors for Entry of an Order Pursuant to
                  Bankruptcy Code Sections 105(a) and 362(a) Extending the Automatic Stay to
                  Certain Non-Debtors [Docket No. 428].

         Responses Received:

         a)       Objection to Motion of Debtors for Entry of an Order Pursuant to Bankruptcy Code
                  Sections 105(a) and 362(a) Extending the Automatic Stay to Certain Non-Debtors
                  [Docket No. 379].

         b)       Debtors’ Reply to Objection by Certain Tort Claimants to Motion of Debtors for
                  Entry of an Order Pursuant to Bankruptcy code Sections 105(a) and 362(a)
                  Extending the Automatic Stay [Docket No. 406].

         Status: This matter is being adjourned.

     3. Motion of OHI Asset, RO, LLC and its affiliates to Compel Payment of Post-Petition
        Obligations and for Related Relief [Docket No. 783].

         Related Documents: None.

         Responses Received:

         a)       The Official Committee of Unsecured Creditors’ Objection to Motion of OHI Asset
                  RO, LLC and its Affiliates to Compel Payment of Post-Petition Obligations, and
                  for Related Relief [Docket No. 928].

         b)       Debtors’ Objection to Motion of OHI Asset RO, LLC and its Affiliates to Compel
                  Payment of Post-Petition Obligations [Docket No. 931].

         Status: This matter is being adjourned.

     4. The Official Committee of Unsecured Creditors’ Motion Pursuant to Fed. R. Bankr. P.
        9024 for Relief from Certain Provisions of the DIP Financing Order [Docket No. 789].




 EAST\163224261                                 2
Case 18-30777-hdh11 Doc 1296 Filed 12/17/18           Entered 12/17/18 14:04:42        Page 3 of 7



         Related Documents: None.

         Responses Received:

         a)       Response to Committee’s Motion for Relief from Certain Provisions of the Final
                  DIP Financing Order [Docket No. 853].

         Status: This matter is being adjourned.



 Dated: December 17, 2018
        Dallas, Texas
                                          DLA PIPER LLP (US)

                                          By: /s/ Andrew Zollinger
                                          Andrew Zollinger, State Bar No. 24063944
                                          andrew.zollinger@dlapiper.com
                                          DLA Piper LLP (US)
                                          1717 Main Street, Suite 4600
                                          Dallas, Texas 75201-4629
                                          Telephone: (214) 743-4500
                                          Facsimile: (214) 743-4545

                                          and

                                          Thomas R. Califano (admitted pro hac vice)
                                          Dienna Corrado (admitted pro hac vice)
                                          thomas.califano@dlapiper.com
                                          dienna.corrado@dlapiper.com
                                          DLA Piper LLP (US)
                                          1251 Avenue of the Americas
                                          New York, New York 10020-1104
                                          Telephone: (212) 335-4500
                                          Facsimile: (212) 335-4501

                                          and




 EAST\163224261                                 3
Case 18-30777-hdh11 Doc 1296 Filed 12/17/18   Entered 12/17/18 14:04:42     Page 4 of 7



                                  Daniel M. Simon (admitted pro hac vice)
                                  daniel.simon@dlapiper.com
                                  DLA Piper LLP (US)
                                  One Atlantic Center
                                  1201 West Peachtree Street, Suite 2800
                                  Atlanta, Georgia 30309
                                  Telephone: (404) 736-7800
                                  Facsimile: (404) 682-7800

                                  Counsel for the Debtors




 EAST\163224261                        4
Case 18-30777-hdh11 Doc 1296 Filed 12/17/18                 Entered 12/17/18 14:04:42   Page 5 of 7



                                              EXHIBIT A

                                        (Sorted Alphabetically)

                                 Debtor Name                              Case No.       EIN
     1.    4 West Holdings, Inc.                                          18-30777       9732
     2.    4 West Investors, LLC                                          18-30778       6021
     3.    Aiken RE, LLC                                                  18-30850       1814
     4.    Ambassador Rehabilitation and Healthcare Center, LLC           18-30879       1636
     5.    Anchor Rehabilitation and Healthcare Center of Aiken, LLC      18-30868       9448
     6.    Anderson RE TX, LLC                                            18-30774       3630
     7.    Anderson RE, LLC                                               18-30861       1806
     8.    Ark II Real Estate, LLC                                        18-30840       3628
     9.    Ark III Real Estate, LLC                                       18-30847       0121
     10.   Ark Mississippi Holding Company, LLC                           18-30788       3765
     11.   Ark Real Estate, LLC                                           18-30809       6014
     12.   Ark South Carolina Holding Company, LLC                        18-30856       0002
     13.   Ark Texas Holding Company, LLC                                 18-30806       3739
     14.   Battle Ground RE, LLC                                          18-30825       1818
     15.   Brushy Creek Rehabilitation and Healthcare Center, LLC         18-30884       3292
     16.   Bryan RE, LLC                                                  18-30775       3633
     17.   Burleson RE, LLC                                               18-30759       1777
     18.   Capstone Rehabilitation and Healthcare Center, LLC             18-30878       7871
     19.   Charlottesville Pointe Rehabilitation and Healthcare Center,   18-30801
                                                                                         4467
           LLC
     20.   Charlottesville RE, LLC                                        18-30829       0836
     21.   Cleveland RE, LLC                                              18-30811       6013
     22.   Clinton RE, LLC                                                18-30812       8109
     23.   Cobblestone Rehabilitation and Healthcare Center, LLC          18-30869       1612
     24.   Collierville RE, LLC                                           18-30841       8845
     25.   Columbia RE, LLC                                               18-30815       8838
     26.   Columbia Rehabilitation and Healthcare Center, LLC             18-30795       6772
     27.   Comfort RE, LLC                                                18-30764       1902
     28.   Connersville RE, LLC                                           18-30833       9824
     29.   Corinth RE, LLC                                                18-30814       1777
     30.   Cornerstone Rehabilitation and Healthcare Center, LLC          18-30800       8841
     31.   Crystal Rehabilitation and Healthcare Center, LLC              18-30807       8842
     32.   Delta Rehabilitation and Healthcare Center of Cleveland,       18-30792
                                                                                         7212
           LLC
     33.   Descending Dove, LLC                                           18-30842       8081
     34.   Diboll RE, LLC                                                 18-30766       1939
     35.   Easley RE II, LLC                                              18-30857       1819
     36.   Easley RE, LLC                                                 18-30854       1817
     37.   Edgefield RE, LLC                                              18-30836       3574
     38.   Farmville RE, LLC                                              18-30831       3442
     39.   Farmville Rehabilitation and Healthcare Center, LLC            18-30804       4464
     40.   Fleetwood Rehabilitation and Healthcare Center, LLC            18-30888       9615
     41.   Fortress Health & Rehab of Rock Prairie, LLC                   18-30765       1314
     42.   Granbury RE, LLC                                               18-30769       1999
     43.   Great Oaks RE, LLC                                             18-30819       1731
     44.   Great Oaks Rehabilitation and Healthcare Center, LLC           18-30780       4357
     45.   Greenville RE II, LLC                                          18-30846       1798


    EAST\163224261
Case 18-30777-hdh11 Doc 1296 Filed 12/17/18               Entered 12/17/18 14:04:42   Page 6 of 7



                                    Debtor Name                        Case No.        EIN
     46.    Greenville RE, LLC                                         18-30843        1797
     47.    Greenville Rehabilitation and Healthcare Center, LLC       18-30882        3920
     48.    Greenwood RE, LLC                                          18-30816        1654
     49.    Greer RE, LLC                                              18-30839        1795
     50.    Greer Rehabilitation and Healthcare Center, LLC            18-30859        9462
     51.    Grenada RE, LLC                                            18-30821        1623
     52.    Grenada Rehabilitation and Healthcare Center, LLC          18-30786        8843
     53.    Heritage Park Rehabilitation and Healthcare Center, LLC    18-30787        9055
     54.    Hillsville RE, LLC                                         18-30834        2195
     55.    Hillsville Rehabilitation and Healthcare Center, LLC       18-30808        4463
     56.    Holly Lane Rehabilitation and Healthcare Center, LLC       18-30797        9103
     57.    Holly RE, LLC                                              18-30830        1816
     58.    Holly Springs RE, LLC                                      18-30823        1559
     59.    Holly Springs Rehabilitation and Healthcare Center, LLC    18-30789        6524
     60.    Indianola RE, LLC                                          18-30822        6022
     61.    Indianola Rehabilitation and Healthcare Center, LLC        18-30779        7203
     62.    Italy RE, LLC                                              18-30761        2086
     63.    Iva RE, LLC                                                18-30852        1801
     64.    Iva Rehabilitation and Healthcare Center, LLC              18-30874        0384
     65.    Johns Island Rehabilitation and Healthcare Center, LLC     18-30891        4898
     66.    Joy of Bryan, LLC                                          18-30837        4072
     67.    Lampstand Health & Rehab of Bryan, LLC                     18-30767        2002
     68.    Linley Park Rehabilitation and Healthcare Center, LLC      18-30890        0525
     69.    Macon Rehabilitation and Healthcare Center, LLC            18-30880        9644
     70.    Magnified Health & Rehab of Anderson, LLC                  18-30773        9060
     71.    Manna Rehabilitation and Healthcare Center, LLC            18-30863        9441
     72.    Marietta RE, LLC                                           18-30867        1809
     73.    McCormick RE, LLC                                          18-30864        1808
     74.    McCormick Rehabilitation and Healthcare Center, LLC        18-30873        3193
     75.    Memphis RE, LLC                                            18-30844        8846
     76.    Midland RE, LLC                                            18-30832        5138
     77.    Midland Rehabilitation and Healthcare Center, LLC          18-30799        9679
     78.    Moultrie RE, LLC                                           18-30848        9943
     79.    Mountain View Rehabilitation and Healthcare Center, LLC    18-30798        9227
     80.    Natchez RE, LLC                                            18-30818        6019
     81.    Natchez Rehabilitation and Healthcare Center, LLC          18-30803        6773
     82.    New Ark Master Tenant, LLC                                 18-30885        7893
     83.    New Ark Operator Holdings, LLC                             18-30893        7623
     84.    New Redeemer Health & Rehab of Pickens, LLC                18-30881        5321
     85.    Olive Leaf Holding Company, LLC                            18-30845        0129
     86.    Olive Leaf, LLC                                            18-30866        0001
     87.    Omega Health & Rehab of Greenville, LLC                    18-30870        9461
     88.    Orianna Health Systems, LLC                                18-30785        5160
     89.    Orianna Holding Company, LLC                               18-30784        1323
     90.    Orianna Investment, Inc.                                   18-30781        1141
     91.    Orianna SC Operator Holdings, Inc.                         18-30871        0383
     92.    Palladium Hospice and Palliative Care, LLC                 18-30887        1873
     93.    Patewood Rehabilitation and Healthcare Center, LLC         18-30865        9457
     94.    Picayune RE, LLC                                           18-30827        9749
     95.    Picayune Rehabilitation and Healthcare Center, LLC         18-30793        9183
     96.    Pickens RE II, LLC                                         18-30862        1823



    EAST\163224261                                 2
Case 18-30777-hdh11 Doc 1296 Filed 12/17/18               Entered 12/17/18 14:04:42   Page 7 of 7



                                    Debtor Name                        Case No.        EIN
     97.    Pickens RE, LLC                                            18-30860        1821
     98.    Piedmont RE, LLC                                           18-30849        1800
     99.    Poinsett Rehabilitation and Healthcare Center, LLC         18-30876        0713
     100.   Poplar Oaks Rehabilitation and Healthcare Center, LLC      18-30813        4771
     101.   Portland RE, LLC                                           18-30826        1822
     102.   Provo RE, LLC                                              18-30835        3568
     103.   Rainbow Rehabilitation and Healthcare Center, LLC          18-30802        4772
     104.   River Falls Rehabilitation and Healthcare Center, LLC      18-30886        9788
     105.   Riverside Rehabilitation and Healthcare Center, LLC        18-30883        3951
     106.   Rock Prairie RE, LLC                                       18-30772        3636
     107.   Rocky Mount RE, LLC                                        18-30838        5904
     108.   Rocky Mount Rehabilitation and Healthcare Center, LLC      18-30810        4466
     109.   Roy RE, LLC                                                18-30817        5142
     110.   Scepter Rehabilitation and Healthcare Center, LLC          18-30872        1630
     111.   Scepter Senior Living Center, LLC                          18-30875        1621
     112.   Simpsonville RE II, LLC                                    18-30858        1804
     113.   Simpsonville RE, LLC                                       18-30855        1802
     114.   Simpsonville Rehabilitation and Healthcare Center, LLC     18-30889        3564
     115.   Snellville RE, LLC                                         18-30851        9933
     116.   Southern Oaks Rehabilitation and Healthcare Center, LLC    18-30877        1141
     117.   The Bluffs Rehabilitation and Healthcare Center, LLC       18-30796        9314
     118.   The Ridge Rehabilitation and Healthcare Center, LLC        18-30892        1456
     119.   Trinity Mission Health & Rehab of Connersville, LLC        18-30805        8787
     120.   Trinity Mission of Burleson, LLC                           18-30762        2585
     121.   Trinity Mission of Comfort, LLC                            18-30763        2573
     122.   Trinity Mission of Diboll, LLC                             18-30768        2581
     123.   Trinity Mission of Granbury, LLC                           18-30771        2582
     124.   Trinity Mission of Italy, LLC                              18-30760        2576
     125.   Trinity Mission of Winnsboro, LLC                          18-30776        2583
     126.   Utah Valley Rehabilitation and Healthcare Center, LLC      18-30782        9661
     127.   Vicksburg RE, LLC                                          18-30828        0150
     128.   Victory Rehabilitation and Healthcare Center, LLC          18-30794        9485
     129.   Wadesboro RE, LLC                                          18-30853        9929
     130.   Wide Horizons RE, LLC                                      18-30820        5144
     131.   Wide Horizons Residential Care Facility, LLC               18-30790        9387
     132.   Winnsboro RE, LLC                                          18-30770        2134
     133.   Woodlands Rehabilitation and Healthcare Center, LLC        18-30791        9127
     134.   Yazoo City RE, LLC                                         18-30824        8844
     135.   Yazoo City Rehabilitation and Healthcare Center, LLC       18-30783        7216




    EAST\163224261                                  3
